
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 183
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Sablan (for
			 himself, Mr. Pierluisi,
			 Mr. Wu, Mr. Conaway, Mr.
			 Gutierrez, Ms. Hirono,
			 Ms. Moore,
			 Mr. Miller of Florida,
			 Mr. Faleomavaega,
			 Mr. George Miller of California,
			 Mr. Filner, and
			 Mr. Boren) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Recognizing Company E, 100th Battalion,
		  442d Infantry Regiment of the United States Army and the sacrifice of the
		  soldiers of Company E and their families in support of the United
		  States.
	
	
		Whereas, on February 16, 1999, Company A, 100th Battalion,
			 442d Infantry Regiment of the United States Army was redesignated as Company E,
			 100th Battalion, 442d Infantry Regiment;
		Whereas the soldiers of Company E and their families
			 reside on the islands of Saipan, Tinian, Rota, and Guam and protect the
			 citizens of the Northern Mariana Islands and Guam;
		Whereas the soldiers of Company E and their families are
			 active community volunteers supporting the local community and participating in
			 community events;
		Whereas Company E has served with great honor and
			 distinction for two tours in Iraq in 2004–2006 and 2008–2009;
		Whereas Staff Sergeant Wilgene T. Lieto, Sergeant Julian
			 F. Manglona, and Specialist Derence W. Jack of Company E made the ultimate
			 sacrifice for the United States while they served in Iraq; and
		Whereas Company E perpetuates the memory of one of the
			 original companies of the 100th Infantry Battalion, which served with
			 distinction during World War II, and has served since 1999 as part of the 442d
			 Infantry Regiment, living by its motto Go For Broke: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the valuable, historic, and
			 continued contribution of Company E, 100th Battalion, 442d Infantry Regiment of
			 the United States Army to the citizens of the Northern Mariana Islands, Guam,
			 and the United States;
			(2)commends the efforts and contributions of
			 the soldiers and sacrifices of the families of Company E, 100th Battalion, 442d
			 Infantry Regiment to the United States;
			(3)recognizes and reaffirms the commitment of
			 Congress to support the mission of Company E, 100th Battalion, 442d Infantry
			 Regiment; and
			(4)honors the lives of the soldiers of Company
			 E, 100th Battalion, 442d Infantry Regiment who made the ultimate sacrifice on
			 behalf of the United States.
			
